NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-30181

                Plaintiff-Appellee,             D.C. No. 1:10-cr-00015-SPW

 v.
                                                MEMORANDUM*
SKY MIGUEL LITTLE COYOTE,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                            Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Sky Miguel Little Coyote appeals from the district court’s judgment and

challenges the 10-month sentence imposed upon his fourth revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Little Coyote contends that the sentence is substantively unreasonable



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
because, in light of his severe emotional problems, imposition of a custodial term

will not ensure the protection of the public, deter him, or result in his rehabilitation.

The district court did not abuse its discretion. See Gall v. United States, 552 U.S.
38, 51 (2007). The high-end sentence is substantively reasonable in light of the

18 U.S.C. § 3583(e) sentencing factors and the totality of the circumstances,

including Little Coyote’s repeated violations of supervised release. See Gall, 552
U.S. at 51; United States v. Simtob, 485 F.3d 1058, 1062 (9th Cir. 2007) (at a

revocation sentencing, violator may be sanctioned for breaching the court’s trust).

      AFFIRMED.




                                           2                                     17-30181